Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements filed on April 2, May 10, and October 27, 2021, comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
DRAWINGS
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character 310.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
CLAIM OBJECTIONS
The Office objects to claims 1 and 11 for having the following informalities. Appropriate correction is required.
Claim 1
In the phrase “one or more individual devices, rack of devices, and row of device racks,” the plural term “one or more” disagrees with the singular terms “rack” and “row.” 
Claim 11
(1) In the phrase “one or more individual devices, rack of devices, and row of device racks,” the plural term “one or more” disagrees with the singular terms “rack” and “row.” 
(2) The last three lines of claim 11 should be moved closer to the element that they are meant to further limit (i.e., the API), and its sub-limitations should be separated by commas instead of semicolons to show that they are sub-limitations of the API, as opposed to fully recited method steps. 
(3) The fourth line from the bottom of claim 11 is a full claim element, and as such, should be indented and conclude with appropriate punctuation.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claim 1 recites several limitations that are each indefinite for the following reasons.
(1) The phrase “labeled and displayed in the correct order” is indefinite because there is no way of knowing the criteria for the “correct” order. The claims and the specification fail to describe any standard for judging whether or not a potentially infringing order is “correct,” and there is no known industry standard for ordering devices in a rack view. 
In fact, the specification’s differing disclosures of devices on a rack prevents one of ordinary skill from even attempting to glean an implicit ordering criteria. For example, the rack view of FIG. 2 illustrates the devices in reverse alphabetical order, yet the rack view of FIG. 3 contemplates 
(2) For similar reasons, “the correct order” is also indefinite because it lacks antecedent basis. In raising this ground of rejection, the Examiner is sensitive to the idea that claim elements automatically provide antecedent basis for their inherent properties, so as long as they are “reasonably ascertainable by those skilled in the art.” See MPEP § 2173.05(e). However, the evidence from the first ground of rejection above shows that antecedent basis for “the correct order” is not “reasonably ascertainable.” Therefore, “the correct order” is also indefinite for want of antecedent basis.
(3) The phrase “one or custom features including measured power and total racks” is indefinite because it is unclear how many “features” are needed to meet this claim element for multiple reasons. First, the phrase “one or custom features” may have multiple meanings: either there is a typographical error omitting the word “more” (i.e., “one or more custom features”), or the recitation is an intentional shortening of the phrase “one feature or custom features.”
Second, under either interpretation, embodiments with only one feature (or only one custom feature) should fall within the scope of the claim, yet the second part of this limitation requires two sub-elements: “measured power and total racks.” Thus, the number of sub-elements actually needed to satisfy the claim is unclear. On one 
(4) The word “custom” also renders the phrase “custom features including measured power and total racks” indefinite because it is unclear what constitutes a feature being “custom.”
(5) The phrase “a rack view with each device comprising the rack” is indefinite because it is unclear how each device could possibly comprise the rack that comprises the devices, when it is in a rack itself. In contrast, the disclosure and common sense hold that the racks comprise the devices. Devices should not comprise racks.
Claims 2–9
Claims 2–9 inherit all of the indefinite limitations of their respective parent claim 1, and are at least indefinite for that reason.
Claim 10
Claim 10 is indefinite for two reasons. First, claim 10 lacks antecedent basis for “the specific data center.” 
Second, claim 10 inherits all of the indefinite limitations of its parent claim 1, and is therefore indefinite for those reasons as well.
Claims 11–20
Claims 11–20 uses similar language as used in claims 1–10 (albeit for a different statutory class), and are therefore indefinite for the same reasons as given above for each of their corresponding claims.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–10 of U.S. Patent No. 10,983,891 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than their corresponding claims in the patent, and therefore, any additional limitations recited in the patent but not claimed in the instant application simply fall within the open-ended scope of the “comprising” transitional phrase used by the claims in the instant application. To be clear, the mapping is as follows:
Patented Claim 1 anticipates instant claims 1–5 and 10.
Patented Claims 2–5 anticipate corresponding instant claims 6–9.
Patented Claim 6 anticipates instant claims 11–15 and 20.
Patented Claims 7–10 anticipate corresponding instant claims 16–19.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176